Exhibit THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE ISSUER. AMBER READY, INC. 18% SECURED CONVERTIBLE NOTE $ Rockaway, New Jersey Dated as of:, 2009 In consideration of the receipt of $, the undersigned, AMBER Ready, Inc., a Nevada corporation (“Issuer”), hereby promises to pay, in accordance with the Subscription Agreement (the “Subscription Agreement”), dated as of , 2009, by and between Issuer and (“Purchaser”), on , 2012 (the “Maturity Date”), the principal amount of ($) Dollars, unless this Note is earlier converted into Units (as defined in Section 1.1(b) below) in accordance with Section 1.2 or Section 3, and interest shall accrue hereon from the date hereof and be payable as provided herein, unless earlier converted in accordance with Section 1.2 or Section 3 hereof or earlier repaid in accordance with Section 1.4 hereof. This Note is the promissory note referred to in the Subscription Agreement and is entitled to the benefits thereof, is secured as provided in the Security Agreement (as defined herein) and is subject to conversion as set forth in Section 1.2 hereof.This Note, and all representations, warranties, covenants and agreements contained in the Subscription Agreement, shall be binding upon Issuer and its successors and assigns. This Note is one of a series of secured convertible promissory notes of like tenor and ranking (collectively, the “Notes”) made by the Issuer in favor of certain investors dated of even date herewith, and issued, from time to time, on and after the date hereof, all upon terms set forth in that certain Confidential Private Placement Memorandum, dated March 19, 2009, as same may be amended or supplemented from time to time (the “Memorandum”), which have been issued by the Issuer. By its execution of the Subscription Agreement in the form attached to the Memorandum as Annex A, the Purchaser has authorized Hudson Asset Partners, LLC, a Delaware limited liability company, to act as collateral agent (the “Collateral Agent”) on behalf of the Purchaser and other purchasers of the Notes, and in such capacity to enter into a Security Agreement with the Issuer, as the same may be amended, modified, restated or supplemented from time to time (the “Security Agreement”), and to exercise for the benefit of the Purchaser all rights, powers and remedies provided to it, under or pursuant to the Security Agreement including, without limitation, those available upon an Event of Default (as defined in Section 2 hereof), subject always to the terms, conditions, limitations and restrictions provided in the Security Agreement. 1 1.Terms of the Note. 1.1Interest; Interest Rate; Payment. (a) This Note shall bear interest at the rate of eighteen (18%) percent (the “Interest Rate”) per annum based on a 360-day year.Interest shall be payable quarterly in arrears, with the first such payment of interest due and payable on the first business day of the first calendar quarter following the issuance of this Note, and subsequent payments of interest shall be due and payable on the first business day (each, an “Interest Payment Date”) of each calendar quarter thereafter. (b) Issuer, at its option, may pay interest in either (i) cash or (ii) units (“Units”) of its securities. Each Unit will consist of (i) one share of common stock, par value $0.0001 per share (“Common Stock”) of the Issuer (the “Shares”) and (ii) a common stock purchase warrant to purchase one share of Common Stock, exercisable for a period of five years at an exercise price of $1.50 per share (the “Warrants”). If Issuer chooses to pay interest through the issuance of Units, it shall do so at the Unit Conversion Price, as defined below. (c) All monetary payments to be made by Issuer hereunder shall be made in lawful money of the United States by check or wire transfer of immediately available funds. (d) If all or a portion of the principal amount of this Note or any interest payable thereon shall not be repaid when due, whether on the Maturity Date, by acceleration or otherwise, such overdue amounts shall bear interest at a rate per annum that is three (3%) percent above the Interest Rate (i.e., 21%) from the date of such non-payment until such amount is paid in full (as well after as before judgment). 1.2Mandatory Conversion.In addition to the optional conversion provisions set forth in Section 3 hereof, upon the addition by Issuer, at any time within 18 months after the closing of the Minimum Offering (as defined in the Subscription Agreement) (the “Measuring Date”), of 500,000 new Qualified Subscribers (as hereinafter defined) and (ii) Issuer being Cash Flow Positive (as hereinafter defined) no later than the Measuring Date (the addition of such minimum number of new Qualified Subscribers and Issuer being Cash Flow Positive no later than the Measuring Date are collectively referred to as the “Conditions”), the entire principal of and all interest accrued and owing on this Note shall automatically be converted, without any action on the part of Purchaser, into Units at the Unit Conversion Price (as defined hereinafter), as of the date of the Issuer achieving the Conditions.A Qualified Subscriber shall mean a subscriber for Issuer’s services who has paid at least $25.00 to Issuer during the 18 months preceding the Measuring Date.Issuer being “Cash Flow Positive” no later than the Measuring Date shall mean that during any three month period prior to the Measuring Date, Issuer’s business, operated in the ordinary course consistent with past practice, has generated cash receipts during such period in excess of Issuer’s cash disbursements during such periodIssuer will notify Purchaser of the achievement of the Conditions within a reasonable period of time thereafter.For purposes hereof, the “Unit Conversion Price” shall mean $1.00 per Unit.Upon conversion, Purchaser shall be entitled to receive the number of Units calculated by dividing all principal and interest accrued and owing on this Note by the Unit Conversion Price.No fractional Units shall be issued upon conversion.In lieu of any fractional securities underlying the Units to which Purchaser would otherwise be entitled, Issuer shall, at its option, (i) pay cash in an amount equal to such fraction multiplied by the Unit Conversion Price or (ii) round up as nearly as practicable to the nearest whole number the number of Units to be issued. 2 1.3Conversion Procedures.Upon conversion of this Note as provided in Section 1.2 hereof, Purchaser shall surrender this Note, appropriately endorsed, to Issuer at Issuer’s principal office, accompanied by written notice to Issuer setting forth the name or names (with address(es)) in which the Units issuable upon such conversion shall be issued and registered on the books of Issuer.For purposes hereof, the “Conversion Date” shall be deemed to be the date of the Issuer achieving the Conditions.Within a reasonable period of time after the Conversion Date, Issuer shall deliver to Purchaser instruments representing the Units.This Note shall be marked cancelled on the books of Issuer as of the Conversion Date, whether or not surrendered. 1.4Payment Rights Upon Merger, Consolidation, Etc.If, at any time, prior to the Maturity Date, Issuer proposes to consolidate with, or merge into, another corporation or entity, or to effect any sale or conveyance to another corporation or other entity of all or substantially all of the assets of Issuer, or effect any other corporate reorganization, in which the stockholders of Issuer immediately prior to such consolidation, merger, reorganization or sale would own capital stock of the entity surviving such merger, consolidation, reorganization or sale representing less than fifty (50%) percent of the combined voting power of the outstanding securities of such successor or combined entity immediately after such consolidation, merger, reorganization or sale (a “Liquidation Event”), then Issuer shall provide Purchaser with at least ten (10) days’ prior written notice of any such proposed action, and Purchaser will, at its option, have the right to demand immediate payment of all amounts due and owing under this Note.Purchaser will give Issuer written notice of such demand within five (5) days after receiving notice of the Liquidation Event.All amounts (including all accrued and unpaid interest) due and owing under this Note shall be paid by Issuer to Purchaser within five (5) days from the date of such written notice by Purchaser via wire transfer(s) of immediately available funds, in accordance with written instructions provided to Issuer by Purchaser. 1.5Other Assurances.Issuer shall not, by amendment of its Articles of Incorporation or By-laws or through any reorganization, transfer of assets, consolidation, merger, dissolution, issuance or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by Issuer, but shall at all times in good faith assist in the carrying out of all the provisions of this Note and in taking of all such actions as may be necessary or appropriate in order to protect the rights of Purchaser herein against impairment. 1.6Security Interest.This Note shall be secured by the assets of the Issuer, as set forth in the Security Agreement.Timely attainment of the Conditions shall be secured by a pledge of the Patterson Shares, as set forth in the Memorandum. 3 2.Events of Default.If any of the following events (each, an “Event of Default”) shall occur and be continuing: (i)Issuer shall fail to pay any amount payable under this Note, including but limited to installments of interest and/or principal, within three (3) business days after such payment becomes due (at the Maturity Date, an Interest Payment Date or other date) in accordance with the terms hereof; (ii)Issuer shall fail to pay when due (following the expiration of applicable notice and cure periods), whether upon acceleration, prepayment obligation or otherwise, any indebtedness for money due, individually or in the aggregate, involving an amount in excess of $50,000; (iii)Issuer shall fail to timely make any required payments into the Security Fund, as such term is defined in the Memorandum; (iv)Any representation, warranty, covenant or agreement made by Issuer in the Subscription Agreement, the Security Agreement, the Placement Agent Agreement between Issuer and the Placement Agent or this Note was incorrect in any material respect on or as of the date made; (v)Issuer shall default, in any material respect, in the observance or performance of any other agreement contained in this Note or any other agreement or instrument contemplated by this Note or the Subscription Agreement, and such default shall continue unremedied for a period of fifteen (15) days after written notice to Issuer of such default; (iiii)(a) Issuer shall commence any case, proceeding or other action (x) under any existing or future law of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or relief of debtors, seeking to have an order for relief entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment, winding-up, liquidation, dissolution, composition or other relief with respect to it or its debts, or (y) seeking appointment or a receiver, trustee, custodian, conservator or other similar official for it or for all or any substantial part of its assets, or Issuer shall make a general assignment for the benefit of its creditors; or (b) there shall be commenced against Issuer any case, proceeding or other action of a nature referred to in clause (a) above that (A) results in the entry of an order for relief of any such adjudication of appointment or (B) remains undismissed, undischarged or unbonded for a period of ninety (90) days; or (c) there shall be commenced against Issuer any case, proceeding other action seeking issuance of a warrant of attachment, execution, distrait or similar process against all or any substantial part of its assets that results in the entry of an order for any such relief which shall not have been vacated, discharged, or stayed or bonded pending appeal within ninety (90) days from the entry thereof; or (d) Issuer shall take any action in furtherance of, or indicating its consent to, approval of, or acquiescence in any of the acts set forth in clauses (a), (b) or (c) above; or (e) Issuer shall generally not, or shall be unable to, or shall admit in writing its inability to, pay its debts as they become due, then, and in any such event, (x) if such event is an Event of Default specified in subsection (v) above of this Section 2, automatically this Note (with all accrued and unpaid interest thereon) and all other amounts owing under this Note shall immediately become due and payable, and (y) if such event is any other Event of Default, Purchaser may, by written notice to Issuer, declare this Note (with all accrued and unpaid interest thereon) and all other amounts owing under this Note to be due and payable forthwith, whereupon the same shall immediately become due and payable.Except as expressly provided above in this Section 2, presentation, demand, protest and all other notices of any kind are hereby expressly waived by Issuer. 4 3.Conversion. 3.1Optional Conversion.The Purchaser shall be entitled, at its option, to convert all or any part of the principal amount, plus accrued but unpaid interest, of the Note into Units at the Unit Conversion Price.No fractional Units shall be issued upon conversion.In lieu of any fractional securities underlying the Units to which Purchaser would otherwise be entitled, Issuer shall, at its option, (i) pay cash in an amount equal to such fraction multiplied by the Unit Conversion Price or (ii) round up as nearly as practicable to the nearest whole number the number of Units to be issued. To convert this Note, the Purchaser hereof shall deliver written notice thereof, substantially in the form of ExhibitA to this Note, with appropriate insertions (the “Conversion Notice”), to the Issuer at its address as set forth herein.The date upon which the conversion shall be effective (the “Conversion Date”) shall be deemed to be the date set forth in the Conversion Notice.Any conversion of any portion of the Note to Units shall be deemed to be a pre-payment of principal, without any penalty, and shall be credited against any future payments of principal in the order that such payments become due and payable. 3.2Reservation of Common Stock.The Issuer shall reserve and keep available out of its authorized but unissued shares of Common Stock, solely for the purpose of conversion of this Note and the exercise of the Warrants, that number of shares of Common Stock equal to the sum of (i) the number of shares of Common Stock included in the Units into which the Note is convertible based upon the Conversion Price, plus (ii) the number of shares of Common Stock for which the Warrants are exercisable from time to time based upon the Warrant exercise price in effect at the Conversion Date. 3.3.Adjustment of Conversion Price. (a)The Conversion Price shall be subject to adjustment from time to time upon the occurrence of certain events described in this Section 3.3; provided, that notwithstanding the provisions of this Section 3.3, the Issuer shall not be required to make any adjustment if and to the extent that such adjustment would require the Issuer to issue a number of shares of Common Stock in excess of its authorized but unissued shares of Common Stock, less all amounts of Common Stock that have been reserved for issue upon the conversion of all outstanding securities convertible into shares of Common Stock and the exercise of all outstanding options, warrants and other rights exercisable for shares of Common Stock.If the Issuer does not have the requisite number of authorized but unissued shares of Common Stock to make any adjustment, the Issuer shall use its commercially best efforts to obtain the necessary stockholder consent to increase the authorized number of shares of Common Stock to make such an adjustment pursuant to this Section 3.3. 5 (i)Subdivision or Combination of Stock. In case the Issuer shall at any time subdivide (whether by way of stock dividend, stock split or otherwise) its outstanding shares of Common Stock into a greater number of shares, the Conversion Price in effect immediately prior to such subdivision shall be proportionately reduced, and conversely, in case the outstanding shares of Common Stock of the Issuer shall be combined (whether by way of stock combination, reverse stock split or otherwise) into a smaller number of shares, the Conversion Price in effect immediately prior to such combination shall be proportionately increased.The Conversion Price shall be readjusted in the same manner upon the happening of any successive event or events described in this Section 3.3(a)(i). (ii)Dividends in Stock, Property, Reclassification. If at any time, or from time to time, all of the holders of Common Stock (or any shares of stock or other securities at the time receivable upon the conversion of this Note) shall have received or become entitled to receive, without payment therefore: (A)any shares of stock or other securities that are at any time directly or indirectly convertible into or exchangeable for Common Stock, or any rights or options to subscribe for, purchase or otherwise acquire any of the foregoing by way of dividend or other distribution, or (B)additional stock or other securities or property (including cash) by way of spin-off, split-up, reclassification, combination of shares or similar corporate rearrangement (other than shares of Common Stock issued as a stock split or adjustments in respect of which shall be covered by the terms of Section 3.3(a)(i) above), then and in each such case, the Conversion Price shall be adjusted proportionately, and the Purchaser hereof shall, upon the conversion of this Note, be entitled to receive, in addition to the number of shares of Common Stock receivable thereupon, and without payment of any additional consideration therefor, the amount of stock and other securities and property (including cash in the cases referred to above) that such Purchaser would hold on the date of such conversion had such Purchaser been the holder of record of such Common Stock as of the date on which holders of Common Stock received or became entitled to receive such shares or all other additional stock and other securities and property.The Conversion Price shall be readjusted in the same manner upon the happening of any successive event or events described in this Section 3.3(a)(ii). (iii)Reorganization, Reclassification, Consolidation, Merger or Sale. If any recapitalization, reclassification or reorganization of the capital stock of the Issuer, or any consolidation or merger of the Issuer with another corporation, or the sale of all or substantially all of its assets or other transaction shall be effected in such a way that holders of Common Stock shall be entitled to receive stock, securities, or other assets or property (an “Organic Change”), then, as a condition of such Organic Change, lawful and adequate provisions shall be made by the Issuer whereby the Purchaser hereof shall thereafter have the right to purchase and receive (in lieu of the shares of the Common Stock of the Issuer immediately theretofore purchasable and receivable upon the conversion of the rights represented by this Note) such shares of stock, securities or other assets or property as may be issued or payable with respect to or in exchange for a number of outstanding shares of such Common Stock equal to the number of shares of such stock immediately theretofore purchasable and receivable assuming the full exercise of the rights represented by this Note. In the event of any Organic Change, appropriate provision shall be made by the Issuer with respect to the rights and interests of the Purchaser of this Note to the end that the provisions hereof (including, without limitation, provisions for adjustments of the Conversion Price and of the number of shares receivable upon the conversion of this Note) shall thereafter be applicable, in relation to any shares of stock, securities or assets thereafter deliverable upon the conversion hereof.
